Kr1020180067637DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, it is if “the first pressure range comprises from 14.7 to 25 pounds per square inch” is absolute or gauge pressure.  If the later is true, there may not be sufficient support for such limitation.  
	In the instant claims 13-14, if the “second intermediate product” includes i) the tungsten chloride and ii) the unreactive portion of the at least one impurity, the “second intermediate product” (must containing both i) and ii)) cannot be separated from ii), it appears that ii) is being separated from the “second intermediate product” instead; it is unclear what is required by “of all at least one impurity”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horning et al (3.066,010), optionally in view of the admitted prior art on pages 1-3 and/or Takahashi (2019/0233301).
	Horning ‘010 discloses for purifying a mixture of metal chlorides by removing a contaminating metal chloride selected from the class consisting of iron chloride and aluminum chloride from at least one other metal chloride selected from the class consisting of niobium chloride, tantalum chloride, tungsten chloride and tungsten oxychloride comprising:
a)	vaporizing said metal chloride mixture;
b)	passing the said vaporized mixture into one end of a column of solid sodium chloride maintained at a temperature of between 250oC and 450oC;
c)	maintaining solid sodium chloride in said column throughout the process by adding solid chloride thereto;
d) 	passing said vaporized mixture through said column whereby to form a complex of said contaminating metal chloride and said sodium chloride; and
e)	withdrawing a vapor stream of said other metal chloride from the other end of said column after passage of said vaporized mixture through said column (note claim 1).
	The above steps a), b) and e) are considered as the required steps a), b) and c) of the instant claim 1, respectively.  The sodium chloride is considered as the claimed getter.
	For the instant step d), Horning ‘010 discloses that the vapor product, obtained after passing the raw material through the sodium chloride bed, is cooled to form an anhydrous solid (note Example 1, column 3, lines 72-74).

	For the pressure ranges required in the instant claim 1, it would have been obvious to one of ordinary skill in the art to select an appropriate pressure through routine experimentation for the process of Horning ‘010 in order to achieve the desired results, i.e. to purify tungsten chloride by removing iron chloride and aluminum chloride (note claim 1).  Furthermore, as shown in Figure 4, the melt containing NaCl, FeCl3 and AlCl3 (from the bottom of the sieve plate column 50) passes through a pressure seal leg 74 through a valve 76 to a barrel 78, the barrel is assumed to be at atmospheric pressure because there is means to create vacuum or to apply pressure to the barrel 78.  The pressure seal leg is conventionally used to prevent the flow (from the bottom of the sieve plate column 50 to the barrel 78) from flowing backward.  Since a fluid always move from a higher pressure location to a lower pressure location, the use of the pressure seal leg fairly suggests that the pressure in the sieve plate column is lower than the pressure of the barrel, (i.e. if there was no pressure seal leg, any fluid in the barrel would flow back to the sieve plate column); therefore, the pressure in the process of Horning ‘010 would be sub-atmospheric as required in the instant claim 1.  

	For the instant claims 2, 12-14, Horning ‘010 discloses that after cooling the vapors obtained after passing the mixed metal chloride through the NaCl bed to produce an anhydrous solid, the gases and non-condensable vapors passed on through a condenser (note column 3, last two lines).  Furthermore in Example XIII, a mixed metal chlorides contains WCl6 and WOCl4, since WOCl4 could not be removed by the sodium chloride, it would have been obvious to one skilled in the art to further separate the WCl6 from the WOCl4 by any conventional method, such as passing through a condenser as stated above.  It would have been obvious to one skilled in the art to remove as much of the impurities from the tungsten chloride as possible to obtain a pure tungsten chloride product that can be used in semiconductor application.
	Optionally, Takahashi ‘301 can be applied to teach that WOCl4 is one of common impurities in WCl5 product and it has lower sublimation point than the WCl5 (note paragraph [0053]).  It would have been obvious to one skilled in the art to use an appropriate method to separate the WOCl4 from the tungsten chloride based on their difference in sublimation point.
	
	For the instant claim 3, it would have been obvious to one of ordinary skill in the art to further purify the tungsten chloride by repeating steps a)-d) as stated above to achieve cumulative effect.

	For the instant claims 4-5, the “tungsten chloride” as disclosed in Horning ‘010 (note claim 1) fairly teaches or suggests tungsten hexachloride and tungsten pentachloride.  WCl6 is specifically disclosed (note column 1, lines 37-41).  It would have been obvious to one skilled in the art to use the process of Horning ‘010 to remove Fe chloride and Al chloride impurities from any tungsten chloride with any purity.  
	Optionally, the admitted prior art can be applied to teach that metal halides, such as WCl6, WCl5 and others are widely used in the electronics industry as precursors for deposition of metal, metal oxide and metal nitride films.  For certain applications, the semiconductor industry requires high purity precursors with trace metal impurities well below 10 parts per million (note paragraph [0003] of instant specification).  The admitted prior art further discloses that tungsten halides, such as WCl6, WCl5 and WCl4 can be used to deposit tungsten film and these precursors are often contaminated with iron impurities (note paragraph [0007] of instant application)

	For the instant claims 6-10, it would have been obvious to one of ordinary skill in the art to use appropriate means to carry out the process of Horning ‘010.  The use of well-known apparatus, such as a sublimer or smelter, to vaporize the mixed chlorides is not seen as a patentable difference.  The column containing sodium chloride as disclosed in Horning ‘010 is considered as the claimed absorption column.  It would have been obvious for one skilled in the art to use the same vessel or separate vessels for vaporizing the mixed chlorides and for contacting the vaporized chlorides with sodium chloride as long as the desired effects could be achieved.

	For the instant claim 11, Horning ‘010 discloses the use of sodium chloride as the getter.

	For the instant claim 15, Horning ‘010 discloses, for example, in Example XIII, 105.7 grams of anhydrous solid mixed metal chlorides and 100 grams of solid NaCl were used, i.e. 0.946 part NaCl are used per 1 part of the anhydrous solid mixed metal chlorides, this value is within the claimed “at least 0.1 percent be weight of the solid phase raw material”.
For the temperature required in the instant claim 1, Horning ‘010 discloses a temperature range of about 250 to 450oC (note claim 1).  This range overlaps the claimed ranges.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.  For the first pressure range and second temperature range, it would have been obvious to one of ordinary skill in the art to select an appropriate pressure and temperature for the process of Horning ‘010 in order to achieve the desired results.

Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.
For the 112 rejection, the rejection is revised as stated above in view of Applicants’ amendment to claim 1.  The rejection of claims 13-14 is maintained since  no amendment has been made to these claims.

For the 103 rejection:
Applicants argue that neither Horning alone, nor Horning in combination with art cited on pages 1-3 of Applicants’ specification or Takahashi describes, depicts, teaches, or suggests controlling a first pressure range of its process to the claimed ranges.
The pressure limitation as required in Applicants’ claim 1 is specifically addressed in the above rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        December 3, 2022